Appeal by the defendant from two judgments of the County Court, Orange County (Ingrassia, J.), both rendered April 10, 1981, convicting him of attempted murder in the first degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, criminal possession of stolen property in the first degree, unauthorized use of a vehicle and resisting arrest, under indictment No. 238/80, and attempted sodomy in the first degree, under indictment No. 50/81, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed (see, People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636; People v Harris, 61 NY2d 9). Mangano, J. P., Brown, Lawrence, Kooper and Harwood, JJ., concur.